Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIELD ACTION
Applicant filed Amendment/Arguments on 11/11/2021. 
The Examiner contacted Applicant’s representative Jason A. Smith on 01/06/2022 to discuss a possible allowability of the instant case. During the discussions, both parties agreed to amend claims 1, 13, 14 & 17 and cancel claims 3 and 11. The relevant Interview Summary is attached.  
After the interview, Applicant filed Supplemental Amendment/Arguments on 01/10/2022 wherein claims 1, 4-10 and 12-17 are pending and acknowledged.  As a result, claims 1, 4-10 and 12-17 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

REJOINDER
Since claim 1 is directed to an allowable product pursuant to the procedures set forth in MPEP 821.04(b), previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104: claims 13-17 (method of use). 
Because all claims previously withdrawn from consideration under 37 CFR 1.143 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 07/09/2021 is hereby withdrawn. In view of the withdrawal of the restriction In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

WITHDRAWN REJECTION:
Applicant's Supplemental Response including amendments/arguments filed 01/10/2022 is acknowledged and has been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Supplemental Response and Examiner’s proposed amendment, the 102 rejection and 103 rejection have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s proposed amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with attorney Jason A. Smith on 01/12/2022.

Claim 1
“composition” in the last line has been deleted and replaced with --- said composition ---. 

Claim 14
“on a skin surface(s)” in line 2 has been deleted and replaced with --- on one or more skin surface(s) ---. 

Claim 17
“on one or more skin surface(s)” in lines 2-3 has been deleted and replaced with --- on the one or more skin surface(s) ---. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding the 102 rejection based on GNPD (Back into the roots 10-minute stimulating scalp masque, of record), GNPD requires preservatives such as phenoxyethanol, chlorphenesin and GNPD does not require the amounts of crosslinked hyaluronic acid and polyacrylate crosspolymer-6. Thus the 102 rejection is withdrawn. 
Regarding the 103 rejection based on GNPD in view of Michel (FR3041251A1, of record) and Njikang (US9408797B2, of record), GNPD requires preservatives and also does not require the amounts of crosslinked hyaluronic acid and polyacrylate crosspolymer-6. Michel teaches the amount of hyaluronic acid, but fails to teach the 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-10 and 13-17 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613